Citation Nr: 0817715	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for DJD 
of the right hip.

3.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral syndrome and chondromalacia.

4.  Entitlement to a rating in excess of 10 percent for 
status post right knee arthroscopy.

5.  Entitlement to an effective date earlier than October 18, 
2000, for the award of service connection for DJD of the 
lumbar spine.

6.  Entitlement to an effective date earlier than October 18, 
2000, for the award of service connection for DJD of the 
right hip.

7.  Entitlement to an effective date earlier than October 18, 
2000, for the award of service connection for left knee 
patellofemoral syndrome and chondromalacia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to June 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The claims were remanded by the Board in December 2007 for 
additional development and is now ready for review.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is currently 
manifested by X-ray evidence of DJD at L5-S1; objective 
evidence of mild tenderness to palpation on the lumbar area, 
mild lumbar paravertebral spasm, and mild limitation of range 
of motion; and subjective complaints of pain on motion.

2.  The veteran's right hip disability is currently 
manifested by subjective complaints of pain accompanied by 
weakness, stiffness, fatiguability, and lack of endurance for 
ambulation; and objective findings include mild limitation of 
range of motion, with no evidence of ankylosis.

3.  The veteran's left knee disability is currently 
manifested by subjective complaints of pain and weakness; and 
objective findings of slight limitation of range of motion, 
with no evidence of ankylosis or malunion of the tibia and 
fibula.

4.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain and weakness; and 
objective findings of slight limitation of range of motion, 
with no evidence of ankylosis or malunion of the tibia and 
fibula.

5.  The veteran filed claims for service connection for back, 
left knee, and right hip disorders, which were denied by 
rating decision dated in October 1998.  He was given notice 
of the decision and did not appeal.

6.  In October 2000, the veteran filed his current claims for 
entitlement to service connection for DJD of the lumbar 
spine, DJD of the right hip, and left knee patellofemoral 
syndrome and chondromalacia.

7.  The RO established an effective date of October 18, 2000, 
for the grant of entitlement to service connection for those 
disabilities by decision dated in July 2001.

8.  There is no correspondence in the claims file between 
October 1998 and October 2000 regarding back, left knee, or 
right hip disorders until the veteran filed claims for 
service connection on October 18, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DJD 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5237 (2007); 38 C.F.R. § 4.71a, DCs 5289, 5292, 5295 (2002). 

2.  The criteria for a rating in excess of 10 percent for DJD 
of the right hip have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5252, 5253 
(2007).

3.  The criteria for a rating in excess of 10 percent for 
left knee patellofemoral syndrome and chondromalacia have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, DCs 5260, 5261, 5262 (2007).

4.  The criteria for a rating in excess of 10 percent for 
status post right knee arthroscopy.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5260, 5261, 
5262 (2007).

5.  The criteria for an effective date prior to October 18, 
2000, for the award of service connection for DJD of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

6.  The criteria for an effective date prior to October 18, 
2000, for the award of service connection for DJD of the 
right hip have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).

7.  The criteria for an effective date prior to October 18, 
2000, for the award of service connection for left knee 
patellofemoral syndrome and chondromalacia have not been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements"), 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  38 
C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does 
not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

DJD of the Lumbar Spine

The veteran originally filed his claim or service connection 
for DJD of the lumbar spine in October 2000 and contested the 
rating assigned to the disability ever since he was granted 
service connection in January 2004.  While the claim was on 
appeal, the applicable rating criteria for intervertebral 
disc disease, 38 C.F.R. § 4.72, DC 5293, were revised 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002).  Further, the remaining spinal regulations were 
amended in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the liberalizing change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-2003.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 (2006) ("functional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  VA General Counsel has opined that DC 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  See VAOPGCPREC 37-97.

The Board finds that former DC 5293, relating to 
intervertebral disc syndrome, or its subsequent revisions is 
not applicable as the evidence does not reflect a diagnosis 
of DDD of the lumbar spine or an associated neurological 
deficit.  While arthritis has clearly been associated with 
the veteran's service-connected disability, as noted more 
fully below, since arthritis is rated based on limitation of 
motion, it will not provide a basis for an increased rating.  
Therefore, in turning to the evidence of record, the Board 
will be required to focus on symptoms such as pain, 
limitation of motion, and muscle spasm.  

The veteran's lumbar spine disability is currently evaluated 
as 10 percent disabling under DC 5003, arthritis, 
degenerative (hypertrophic or osteoarthritis), due to pain 
and slight limitation of motion.  In order to warrant a 
rating in excess of 10 percent, there must be:

?	X-ray evidence of involvement of 2 
or more major joints or 2 or more 
minor joint groups, with occasional 
incapacitating exacerbations 
(amended DC 5003); 

?	evidence of ankylosis (previous DC 

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for DJD 
of the right hip.

3.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral syndrome and chondromalacia.

4.  Entitlement to a rating in excess of 10 percent for 
status post right knee arthroscopy.

5.  Entitlement to an effective date earlier than October 18, 
2000, for the award of service connection for DJD of the 
lumbar spine.

6.  Entitlement to an effective date earlier than October 18, 
2000, for the award of service connection for DJD of the 
right hip.

7.  Entitlement to an effective date earlier than October 18, 
2000, for the award of service connection for left knee 
patellofemoral syndrome and chondromalacia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to June 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The claims were remanded by the Board in December 2007 for 
additional development and is now ready for review.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is currently 
manifested by X-ray evidence of DJD at L5-S1; objective 
evidence of mild tenderness to palpation on the lumbar area, 
mild lumbar paravertebral spasm, and mild limitation of range 
of motion; and subjective complaints of pain on motion.

2.  The veteran's right hip disability is currently 
manifested by subjective complaints of pain accompanied by 
weakness, stiffness, fatiguability, and lack of endurance for 
ambulation; and objective findings include mild limitation of 
range of motion, with no evidence of ankylosis.

3.  The veteran's left knee disability is currently 
manifested by subjective complaints of pain and weakness; and 
objective findings of slight limitation of range of motion, 
with no evidence of ankylosis or malunion of the tibia and 
fibula.

4.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain and weakness; and 
objective findings of slight limitation of range of motion, 
with no evidence of ankylosis or malunion of the tibia and 
fibula.

5.  The veteran filed claims for service connection for back, 
left knee, and right hip disorders, which were denied by 
rating decision dated in October 1998.  He was given notice 
of the decision and did not appeal.

6.  In October 2000, the veteran filed his current claims for 
entitlement to service connection for DJD of the lumbar 
spine, DJD of the right hip, and left knee patellofemoral 
syndrome and chondromalacia.

7.  The RO established an effective date of October 18, 2000, 
for the grant of entitlement to service connection for those 
disabilities by decision dated in July 2001.

8.  There is no correspondence in the claims file between 
October 1998 and October 2000 regarding back, left knee, or 
right hip disorders until the veteran filed claims for 
service connection on October 18, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DJD 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5237 (2007); 38 C.F.R. § 4.71a, DCs 5289, 5292, 5295 (2002). 

2.  The criteria for a rating in excess of 10 percent for DJD 
of the right hip have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5252, 5253 
(2007).

3.  The criteria for a rating in excess of 10 percent for 
left knee patellofemoral syndrome and chondromalacia have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, DCs 5260, 5261, 5262 (2007).

4.  The criteria for a rating in excess of 10 percent for 
status post right knee arthroscopy.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5260, 5261, 
5262 (2007).

5.  The criteria for an effective date prior to October 18, 
2000, for the award of service connection for DJD of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

6.  The criteria for an effective date prior to October 18, 
2000, for the award of service connection for DJD of the 
right hip have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).

7.  The criteria for an effective date prior to October 18, 
2000, for the award of service connection for left knee 
patellofemoral syndrome and chondromalacia have not been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements"), 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  38 
C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does 
not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

DJD of the Lumbar Spine

The veteran originally filed his claim or service connection 
for DJD of the lumbar spine in October 2000 and contested the 
rating assigned to the disability ever since he was granted 
service connection in January 2004.  While the claim was on 
appeal, the applicable rating criteria for intervertebral 
disc disease, 38 C.F.R. § 4.72, DC 5293, were revised 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002).  Further, the remaining spinal regulations were 
amended in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the liberalizing change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-2003.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 (2006) ("functional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  VA General Counsel has opined that DC 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  See VAOPGCPREC 37-97.

The Board finds that former DC 5293, relating to 
intervertebral disc syndrome, or its subsequent revisions is 
not applicable as the evidence does not reflect a diagnosis 
of DDD of the lumbar spine or an associated neurological 
deficit.  While arthritis has clearly been associated with 
the veteran's service-connected disability, as noted more 
fully below, since arthritis is rated based on limitation of 
motion, it will not provide a basis for an increased rating.  
Therefore, in turning to the evidence of record, the Board 
will be required to focus on symptoms such as pain, 
limitation of motion, and muscle spasm.  

The veteran's lumbar spine disability is currently evaluated 
as 10 percent disabling under DC 5003, arthritis, 
degenerative (hypertrophic or osteoarthritis), due to pain 
and slight limitation of motion.  In order to warrant a 
rating in excess of 10 percent, there must be:

?	X-ray evidence of involvement of 2 
or more major joints or 2 or more 
minor joint groups, with occasional 
incapacitating exacerbations 
(amended DC 5003); 

?	evidence of ankylosis (previous DC 
5289);

?	moderate limitation of the lumbar 
spine (previous DC 5292); or

?	lumbosacral strain, with muscle 
spasm on extreme forward bending, 
and loss of lateral spine motion, 
unilateral, in the standing position 
(previous DC 5295).

In addition, under the General Rating Formula for Diseases 
and Injuries of the Spine, a rating in excess of 10 percent 
is warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion for the 
thoracolumbar spine not greater than 120 degrees; or, there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 
4.71a.

The Board additionally comments that Note (2) accompanying 
the General Rating Formula indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Note (2) (2007).  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2) (2007).

In this case, the veteran's lumbar spine disability is mainly 
manifested by X-ray evidence of DJD at L5-S1, objective 
evidence of mild tenderness to palpation on the lumbar area, 
mild lumbar paravertebral spasm, and subjective complaints of 
pain on motion.  However, the lumbar spine has only mildly 
limited motion, and no evidence of neurological deficits or 
other symptomatology.  

Range of motion tests conducted in March 2001 show forward 
flexion to 60 degrees, backward extension to 15 degrees, 
lateral flexion to 35 degrees, and lateral rotation to 35 
degrees, with no painful motion.  Range of motion tests 
conducted in March 2005 show forward flexion to 70 degrees 
(with painful motion at 30 degrees), backward extension to 30 
degrees (with painful motion at 20 degrees), lateral flexion 
to 30 degrees (with painful motion at 20 degrees), and 
lateral rotation to 30 degrees (with painful motion at 20 
degrees). 

Accordingly, a 10 percent rating has been assigned for it 
under the provisions of DC 5003, on account of DJD productive 
of pain and slight limitation of motion.  There is, however, 
no competent evidence (or complaints) in the record of 
occasional incapacitating exacerbations; moderate limitation 
of the motion of the lumbar spine; or lumbosacral strain, 
with muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in the standing position.  
In other words, there is no medical evidence showing that the 
severity of this disability is such as to warrant the next 
higher rating of 20 percent.  

In sum, there is no support for a rating in excess of 10 
percent for the veteran's lumbar spine disability for any 
portion of the rating period on appeal.  Accordingly, the 
Board concludes that the schedular criteria for entitlement 
to an initial disability rating in excess of 10 percent for 
the service-connected DJD of the lumbar spine are not met.

DJD of the Right Hip

The veteran is currently assigned a 10 percent rating for DJD 
of the right hip under DC 5252, thigh, limitation of flexion 
of, and DC 5253, thigh, impairment of, due to complaints of 
pain and slight limitation of motion. 

Under DC 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  See 38 
C.F.R. § 4.71a, DC 5010 (2007).  Under 38 C.F.R. § 4.71a, DC 
5003 (2007), degenerative arthritis is rated based on 
limitation of motion of the affected joint.  

One relevant range of motion code with respect to hip 
disabilities is DC 5251, which addresses limitation of thigh 
extension.  However, that code affords a maximum rating of 10 
percent.  As the veteran is already in receipt of a 10 
percent rating, DC 5251 cannot serve as a basis for an 
increase here.  Moreover, there is no evidence of ankylosis 
to warrant a rating under DC 5250.  

Thus, to be entitled to a rating in excess of 10 percent, 
there must be evidence of:

?	thigh flexion limited to 20 degrees 
(DC 5252); or

?	thigh abduction limited to, motion 
lost beyond 10 degrees (DC 5253).
  
In the present case, a VA joints examination in March 2001 
revealed right hip flexion to 80 degrees and abduction to 30 
degrees.  A subsequent VA joints examination in February 2005 
revealed right hip flexion from 0 to 100 degrees, with 
painful motion from 60 degrees, and abduction to 45 degrees, 
with painful motion from 30 degrees.  The above range of 
motion findings do not meet the criteria for the next higher 
20 percent evaluation under DC 5252 or 5253.  

However, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, there 
was no evidence of painful motion at his March 2001 VA joints 
examination.  At his February 2005 VA joints examination, he 
complained of pain accompanied by weakness, stiffness, 
fatiguability, and lack of endurance for ambulation.   

However, there was no increase in pain or decrease in range 
of motion with repetitive movement of the right hip.  
Therefore, the Board concludes that, even when considering 
additional functional limitation due to pain, the veteran's 
disability picture is still not commensurate with the 
criteria for the next higher 20 percent rating.  

In sum, there is no support for a rating in excess of 10 
percent for the veteran's right hip disability for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left Knee Patellofemoral Syndrome and Chondromalacia

The veteran is assigned a 10 percent rating for his left knee 
disability under DC 5260, leg, limitation of flexion of, due 
to complaints of pain and slight limitation of motion. 

The Board notes that there is no evidence of ankylosis to 
warrant a rating under DC 5256.  Therefore, in order for the 
veteran to receive a rating higher than 10 percent for his 
left knee disability, the medical evidence must show the 
following:

?	limitation of flexion of the leg to 
30 degrees (DC 5260);

?	limitation of extension of the leg 
to 15 degrees (DC 5261); or 

?	malunion of the tibia and fibula, 
with moderate knee or ankle 
disability (DC 5262).

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support a higher 
rating at this time.

In the March 2001 VA joints examination report, range of 
motion was noted as zero to 110 degrees (with zero to 140 
degrees as anatomically normal).  In a February 2005 VA 
joints examination report, range of motion was noted as zero 
to 120 degrees, with painful motion at 100 degrees.  
Nonetheless, while limitation of motion is shown, there is no 
fixation or stiffening of the right knee joint as evidenced 
by the level of range of motion.  Since a rating in excess of 
10 percent would require more severe limitation of flexion 
and extension, there is no basis for a higher rating under DC 
5260 or 5261.   

Next, the evidence does not support a higher rating based on 
impairment of the tibia and fibula because X-rays do not show 
malnunion of the tibia and fibula, a threshold component of a 
20 percent rating under DC 5262.  Specifically, the February 
2005 X-ray report revealed only minimal osteoarhritis in the 
bilateral knees.  This evidence indicates that there was no 
nonunion of the tibia and fibula and no basis on which to 
assign a higher rating.

Further, the Board finds that the disabling effects of the 
veteran's pain and weakness do not meet or more nearly 
approximate the criteria for assignment of a higher rating 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Specifically, given the absence of 
signs and symptoms consistent with ankylosis of the right 
knee, more limited range of motion, or nonunion of the tibia 
and fibula, the Board finds that the evidence does not 
support a higher rating for any portion of the rating period 
on appeal.

Status Post Right Knee Arthroscopy

The veteran is assigned a 10 percent rating for his right 
knee disability under DC 5003, due to pain, tenderness to 
palpation, and a positive grinding test.  Again, the Board 
notes that there is no evidence of ankylosis to warrant a 
rating under DC 5256.

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support a higher 
rating at this time.

In the March 2001 VA joints examination report, range of 
motion was noted as zero to 110 degrees.  In a February 2005 
VA joints examination report, range of motion was noted as 
zero to 120 degrees, with painful motion at 100 degrees.  
Nonetheless, while limitation of motion is shown, there is no 
fixation or stiffening of the right knee joint as evidenced 
by the level of range of motion.  Since a rating in excess of 
10 percent would require more severe limitation of flexion 
and extension, there is no basis for a higher rating under DC 
5261 or 5262.   

Next, the evidence does not support a higher rating based on 
impairment of the tibia and fibula because X-rays do not show 
malnunion of the tibia and fibula, a threshold component of a 
20 percent rating under DC 5262.  Specifically, the February 
2005 X-ray report revealed only minimal osteoarhritis in the 
bilateral knees.  This evidence indicates that there was no 
nonunion of the tibia and fibula and no basis on which to 
assign a higher rating.

Further, the Board finds that the disabling effects of the 
veteran's pain and weakness do not meet or more nearly 
approximate the criteria for assignment of a higher rating 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Specifically, given the absence of 
signs and symptoms consistent ankylosis of the right knee, 
more limited range of motion, or nonunion of the tibia and 
fibula, the Board finds that the evidence does not support a 
higher rating for any portion of the rating period on appeal.

With respect to all increased rating claims, the Board has 
considered the veteran's written statements that his service-
connected disabilities are worse than currently evaluated.  
Although his statements and are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, while the veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. at 470.  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.   See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

II. Earlier Effective Date Claims

The veteran contends, in essence, that he should be awarded 
service connection benefits for his lumbar spine, right hip, 
and left knee disabilities retroactively to August 1998, the 
date that he originally filed claims for service connection 
for back, hip, and left knee conditions.  As the claims will 
be decided on the same legal basis, they will be discussed 
together.

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2007).  

The effective date of an award based on an original claim for 
compensation (service connection) will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2007).  

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Rodriguez court noted that for purposes of establishing 
the requirements and procedures for seeking veterans' 
benefits, a claim, whether "formal" or "informal" must be "in 
writing" in order to be considered a "claim" or "application" 
for benefits, and that the provisions of 38 C.F.R. § 3.1(p) 
defined "claim," informal as well as formal, as a 
"communication in writing."  

In this case, the evidence does not support the veteran's 
request for an earlier effective date under the provisions of 
38 C.F.R. § 3.400 as there is no legal exception or authority 
that applies to this claim.  Specifically, his initial claims 
for service connection for lumbar spine, right hip, and left 
knee disabilities were denied in a rating decision dated in 
October 1998.  He did not file a notice of disagreement with 
respect to these three claims.  Eventually, he refiled claims 
for service-connection for these conditions on October 18, 
2000.

There is very little correspondence of any kind in the claims 
file between the initial October 1998 denial and the October 
18, 2000, claims.  The veteran filed a notice of disagreement 
in August 1999 and a substantive appeal in July 2000, but 
these documents pertained only to a claim for an increased 
rating for his right knee condition, which was also denied in 
the October 1998 rating decision.  None of this evidence can 
be considered a "claim" for purposes of seeking service 
connection for lumbar spine, right hip, and left knee 
disabilities. 

Further, there are no VA medical records in the claims file 
between the October 1998 denial and October 18, 2000.  
Relevant private medical evidence was not associated with the 
claims file until he filed his 2000 claim.  Therefore, there 
is no evidence indicating an intent to file a claim after the 
October 1998 denial until the veteran filed the current claim 
on October 18, 2000.  As such, the claims for an earlier 
effective date must be denied.

III. Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claims arise from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA with 
respect to his back, right hip, and left knee claims.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained service medical records and 
VA treatment records.  Further, the veteran submitted 
additional records as well as written statements in support 
of his claims.  Next, specific medical opinions pertinent to 
the issues on appeal were obtained in March 2001 and February 
2005.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate 
determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for DJD of the lumbar spine 
is denied.    

A rating in excess of 10 percent for DJD of the right hip is 
denied.    

A rating in excess of 10 percent for left knee patellofemoral 
syndrome and chondromalacia is denied.    

A rating in excess of 10 percent for status post right knee 
arthroscopy is denied.   

An effective date earlier than October 18, 2000, for the 
award of service connection for DJD of the lumbar spine is 
denied.   

An effective date earlier than October 18, 2000, for the 
award of service connection for DJD of the right hip is 
denied.   

An effective date earlier than October 18, 2000, for the 
award of service connection for left knee patellofemoral 
syndrome and chondromalacia is denied.   



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


